               Case 1:21-cv-01222-AWI-SAB Document 9 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    JULIAN SANCHEZ,                                       CASE NO. 1:21-cv-01222-AWI-SAB (PC)
10                           Plaintiff,
                                                            ORDER ADOPTING FINDINGS AND
11                   v.                                     RECOMMENDATIONS, DENYING
                                                            PLAINTIFF’S MOTION TO PROCEED
12    GREEN, et al.,                                        IN FORMA PAUPERIS AND
                                                            DIRECTING PLAINTIFF TO PAY
13                           Defendants.                    $402.00 FILING FEE WITHIN THIRTY
                                                            DAYS
14

15                                                          (Doc. Nos. 2 & 8)
16

17
            Plaintiff Julian Sanchez is proceeding pro se in this civil rights action under 42 U.S.C.
18
     § 1983.
19
            On August 17, 2021, the assigned magistrate judge issued findings and recommendations,
20
     recommending that Plaintiff’s motion to proceed in forma pauperis be denied and Plaintiff be
21
     ordered to pay the $402.00 filing fee. Doc. No. 8. The findings and recommendations were
22
     served on Plaintiff and contained notice that objections were to be filed within fourteen days. Id.
23
     at 3. Plaintiff did not file objections and the time to do so has expired.
24
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
25
     de novo review of this case. Having carefully reviewed the entire file, the Court concludes that
26
     the findings and recommendations are supported by the record and by proper analysis.
27

28
          Case 1:21-cv-01222-AWI-SAB Document 9 Filed 09/10/21 Page 2 of 2


 1                                             ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    The findings and recommendations (Doc. No. 8) issued on August 17, 2021, are
 4              ADOPTED in full;
 5        2.    Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is DENIED;
 6        3.    Plaintiff is directed to pay the $402.00 filing fee within thirty days from the date of
 7              service of this order; and
 8        4.    Failure to comply with this order will result in dismissal of this action without
 9              further notice.
10
     IT IS SO ORDERED.
11

12 Dated: September 10, 2021
                                              SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
